




EXTENSION AGREEMENT


This EXTENSION AGREEMENT (this “Agreement”) is made as of June 3, 2014 by and
among MILLER ENERGY RESOURCES, INC., a Tennessee corporation (the “Company”),
and DAVID J. VOYTICKY (“Executive”).
 
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, made as of July 29, 2013 (the “Existing Employment Agreement”), which
terminates on July 29, 2014 (the “Contract Expiration Date”);


WHEREAS, the Compensation Committee of the Board of Directors of the Company
intends to conduct a detailed review of the Company’s compensation and
employment practices and the terms of employment with respect to Company
executives (the “Committee Review”);


WHEREAS, in advance of the completion of the Committee Review, the Company
wishes to extend the employment period for a minimum of 12 months beyond the
Contract Expiration Date;


NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
     1.    Extension of Employment Period. The Company agrees to continue to
employ Executive as “President,” with the duties and responsibilities as are
reasonably associated with such position and consistent with Executive’s past
service, for the period beginning immediately upon the expiration of the
Existing Employment Agreement Employment and ending on July 29, 2015, or such
later date as the parties may agree to (such period being the “Extension
Period”). As President, the Executive shall report to the Company’s Chief
Executive Officer.
 
     2.    Compensation and Benefits. During the Extension Period, the Company
shall pay to Executive, as compensation for the performance of his duties and
obligations as President, a salary at the rate of not less than $500,000 per
annum, payable in accordance with the Company’s normal payroll practices. During
the Extension Period, Executive shall be entitled to (i) vacation time for each
calendar year and such paid sick leave as are in accordance with the normal
Company policies and practices in effect from time to time for senior
executives, and (ii) participate in the employee benefit plans, programs and
arrangements of the Company in effect during the Employment Period which are
generally available to senior executives of the Company (including, without
limitation, 401(k) and group medical insurance plans), subject to and on a basis
consistent with the terms, conditions and overall administration of such plans,
programs and arrangements.


3.    Other Term of Employment. Upon completion of the Committee Review, the
Company may, at its discretion, propose additional terms of employment to
Executive, provided that any such terms shall include a proposed salary of not
less than $500,000 per annum and an employment period ending no sooner than July
29, 2015.
 
     4.    Resignation and Termination for Cause. Notwithstanding Section 2
above, the Executive may resign and the Company may terminate Executive’s
employment hereunder at any time for Cause. For purposes of this Agreement,
“Cause” shall mean:
 
(i) Executive’s commission of (A) any violation of law, (B) any breach of
fiduciary duty or act of negligence or malfeasance, or (C) any act of
dishonesty, fraud or misrepresentation, in each case under these clauses (A),
(B) or (C) which the Board reasonably determines has or may be expected to have
a material detrimental impact on the Company’s business or operations or would
prevent Executive from effectively performing his duties under this Agreement;






--------------------------------------------------------------------------------




(ii) Executive’s commission of any other act of moral turpitude injurious to the
Company, which the Board in its sole discretion determines has or may be
reasonably expected to have a detrimental impact on the Company’s business or
operations or would prevent Executive from effectively performing his duties
under this Agreement;


(iii) a breach by Executive of any obligations or covenants contained in this
Agreement as determined by the Board in its sole discretion;


(iv) a failure by Executive to discharge his duties, responsibilities and
obligations under this Agreement, or a failure to follow the directives of the
Board, as determined by the Board in its sole discretion; and


(v)    the death or Disability of the Executive.


For purposes of the foregoing, “Disability” means a physical or mental illness,
injury, infirmity or other incapacity, as determined by a physician selected by
the Board, which renders Executive unable to substantially perform his duties
and responsibilities to the Company for a period of one hundred twenty (120)
consecutive days or an aggregate period of more than one hundred and eighty
(180) days.


5.    Effect of Termination. In the event the Executive resigns or is terminated
by the Company for Cause, the Company shall be under no obligation to make any
payment of salary or other amounts otherwise payable under this Agreement or in
connection with Executive’s employment which arise after the date of such
termination. If the Executive is terminated by the Company without Cause, the
Executive shall be entitled to continue to collect his salary payable in
accordance with this Agreement, which shall continue to be paid in accordance
with the Company’s normal payroll practices.


6.    Entire Agreement. This Agreement constitutes the entire agreement by the
Company and Executive with respect to the subject matter hereof and supersedes
any and all prior agreements or understandings between Executive and the Company
with respect to the subject matter hereof, whether written or oral.
 
7.    Agreement and Waiver. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely), only by the written consent of all
parties hereto. Any agreement on the part of a party to any extension or waiver
shall only be valid if set forth in an instrument in writing signed on behalf of
such party. Any such waiver or extension shall not operate as waiver or
extension of any other subsequent condition or obligation.
 
8.    Unenforceability, Severability. If any provision of this Agreement is
found to be void or unenforceable by a court of competent jurisdiction, the
remaining provisions of this Agreement shall nevertheless be binding upon the
parties with the same force and effect as though the unenforceable part had been
severed and deleted.
 
9.    Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with, and shall be governed by, the laws of the State of Tennessee
applicable to contracts made and to be performed wholly therein without giving
effect to principles of conflicts or choice of laws thereof.
 
10.    Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the exclusive jurisdiction of the state and federal courts located in
Knox County, Tennessee in connection with any proceeding arising out of or
relating to this Agreement or in connection with Executive’s employment and
waives any objection to venue in Knox County, Tennessee. In addition, each of
the parties hereto hereby waives trial by jury in connection with any claim or
proceeding arising out of or relating to this Agreement or in connection with
Executive’s employment.






--------------------------------------------------------------------------------




     11.    Counterparts; Electronic Transmission of Signatures. This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument. Signatures transmitted by facsimile or by electronic transmission in
format capable of accurately reproducing a manual signature shall be deemed
original signatures for all purposes.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 


MILLER ENERGY RESOURCES, INC.


      
By: /s/ Scott M. Boruff                    
Name:     Scott M. Boruff
Title:     Chief Executive Officer
      




/s/ David J. Voyticky                
David J Voyticky




